


116 HR 7266 IH: Refusal to Accept Losses or Liability In Every Situation Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7266
IN THE HOUSE OF REPRESENTATIVES

June 18, 2020
Mr. Pocan (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To prohibit COVID-19 liability waiver enforceability for large indoor gatherings.


1.Short titleThis Act may be cited as the Refusal to Accept Losses or Liability In Every Situation Act or RALLIES Act.  2.COVID-19 liability waivers unenforceable for large indoor gatherings (a)In generalTitle 9 of the United States Code is amended by adding at the end the following:

4Waiver of Liability During COVID-19 Pandemic

Sec.
401. COVID-19 liability waiver unenforceable for large indoor gatherings.
401.COVID-19 liability waiver unenforceable for large indoor gatheringsNotwithstanding any other provision of this title, no agreement entered into waiving liability pertaining to contracting COVID-19 at an indoor gathering of more than 1,000 persons shall be valid or enforceable for an event occurring in a locality experiencing a 14-day increase in the number of COVID-19 cases..  